EXHIBIT 21 Subsidiaries of the Registrant Listing the Jurisdiction of Organization SUBSIDIARY JURISDICTION Cavico Vietnam Company Limited Vietnam Cavico Bridge and Underground Construction JSC Vietnam Cavico Energy Construction JSC Vietnam Cavico Hydropower Construction JSC Vietnam Cavico Infrastructure Construction JSC Vietnam Cavico Transport JSC Vietnam Cavico Construction Trading JSC Vietnam Cavico Power and Resource JSC Vietnam Cavico Tower JSC Vietnam Cavico Industry & Tech Services JSC Vietnam Cavico Manpower JSC Vietnam Cavico Stone & Mineral JSC Vietnam Cavico PHI Cement JSC Vietnam Cavico Luong Son International Tourist JSC Vietnam Cavico Land JSC Vietnam Cavico Trading JSC Vietnam Cavico Son La JSC Vietnam Omitted from the table are those subsidiaries which are not significant subsidiaries (as defined in rule 1-02(w) of Regulation S-X of the Securities Exchange Act of 1934, as amended) and in the aggregate would not constitute a significant subsidiary.
